UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 12-6283


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

KEITH E. BRYANT,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Catherine C. Blake, District Judge.
(1:95-cr-00202-CCB-3)


Submitted:   May 24, 2012                       Decided:   May 31, 2012


Before MOTZ and    DAVIS,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Keith E. Bryant, Appellant Pro Se. James G. Warwick, OFFICE OF
THE UNITED STATES ATTORNEY, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Keith   E.    Bryant   appeals   the    district   court    orders

denying   his   motion    for   appointment   of    counsel   and    for   DNA

testing under 18 U.S.C. § 3600 (2006), and for reconsideration

of these demands.         We have reviewed the record and find no

reversible error.       Accordingly, we affirm for the reasons stated

by the district court.          United States v. Bryant, No. 1:95-cr-

00202-CCB-3 (D. Md. Dec. 15, 2010; Jan. 19, 2012).                We dispense

with oral argument because the facts and legal contentions are

adequately    presented    in   the   materials    before   the    court   and

argument would not aid the decisional process.



                                                                     AFFIRMED




                                      2